Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 01/21/2022, applicant filed an amendment on 04/18/2022, amending claims 1, 15, 20, and 24.  Claims 7 and 19 are cancelled.  The pending claims are 1-6, 8-18, and 20-25.   

Response to Arguments
3.	Applicant’s arguments, see arguments, filed 04/18/2022, with respect to 1-6, 8-18, and 20-25 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. However, the newly added limitation “wherein individuals of the plurality of devices will generate the transcript if the master computing device is disconnected from the plurality of computing devices” introduced a new issue.  It’s not clear how individuals of the plurality of devices will generate the transcript if they are disconnected from the master computing device, given that the transcript is generated by the master computing device.  The corresponding rejection is below.
	In order to expedite persecution, the examiner reached to attorney, Jonathan Ward, on 06/21/2022, inquiring a clarification issue created by the add limitation “wherein individuals of the plurality of devices will generate the transcript if the master computing device is disconnected from the plurality of computing devices”.  Agreement reached that further amendment is needed to clarify the intended subject matter.  As of 06/30/2022, the examiner was informed that applicant has not responded yet.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 15, 20, and 24 recite “wherein individuals of the plurality of devices will generate the transcript if the master computing device is disconnected from the plurality of computing devices” introduced a new issue.  It’s not clear how individuals of the plurality of devices will generate the transcript if they are disconnected from the master computing device, given that the transcript is generated by the master computing device.  
Dependent claims 2-6, 8-14, 16-18, 21-23, and 25 are rejected for being dependent on Independent claims 1, 15, 20, and 24. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659